Citation Nr: 9906525	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for excision, right medial 
cartilage with arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1952 to March 1956.

By rating decision in June 1956, service connection was 
granted for excision of right medial cartilage with 
arthritis.  In December 1996, the veteran filed a claim for 
an increased rating for a right knee disability.  This appeal 
arises from the June 1997 rating decision from the Buffalo, 
New York Regional Office (RO) that increased the evaluation 
of the veteran's residuals of excision, right medial 
cartilage with arthritis to 30 percent disabling.  A Notice 
of Disagreement was filed in July 1997 and a Statement of the 
Case was issued in August 1997.  A substantive appeal was 
filed in September 1997 with a request for a hearing at the 
RO before a Member of the Board.  By letter of November 1997, 
the veteran withdrew his request for a hearing at the RO 
before a Member of the Board.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 30 percent 
for excision, right medial cartilage with arthritis is 
plausible, and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The veteran has severe recurrent subluxation or lateral 
instability.

3.  The current symptoms and clinical findings demonstrate 
the presence of degenerative arthritis of the right knee with 
limitation of extension to 20 degrees. 



CONCLUSIONS OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for excision, right medial cartilage with arthritis 
on the basis of instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (1998). 

2.  An additional rating of 30 percent for limitation of 
motion for the veteran's excision, right medial cartilage 
with arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5003, 5261 (1998).  VAOPGCPREC 
23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating action of June 1956, service connection for a 
excision, right medial cartilage with arthritis was granted 
with an evaluation of 10 percent disabling.

In December 1996, the veteran filed a claim for an increased 
rating for a right leg disability.  

Records from Gregory V. Bark, D.C., received in March 1997, 
show that in September 1993 and October 1993, the veteran was 
seen with complaints of pain in both legs and knees.  He had 
diagnoses of lumbar intervertebral disc degeneration with 
myelopathy, sciatic neuritis, lumbosacral radicular syndrome 
and spasm of muscles.  

A report from Richard K. Ross, M.D. was received in February 
1997.  He indicated that the veteran sustained a life 
threatening cerebrovascular accident in approximately June 
1996, which left the veteran completely incapacitated.  He 
was paraplegic with no ability to walk.

On a VA examination in February 1997, it was indicated that 
the veteran suffered a football injury and underwent right 
knee surgery for excision of medial cartilage and a 
reattachment of the quadriceps muscle while in the service.  
The veteran stated that in the past year, the joint was 
giving out 1-3 times a day.  He suffered daily cramping, 
daily swelling and daily pain in the knee joint.  It was 
noted that in June 1996, the veteran suffered a stoke.  He 
had right sided hemiparesis secondary to his stroke.  The 
right lower extremity had an external rotation deformity of 
approximately 20 degrees.  There was also a definite 
deformity on the distal quadriceps muscle consisting of a big 
bulge in the right knee.  There was no appreciable swelling 
and no effusion was detected.  There was some scarring from 
the operation on the medial aspect of the right knee.  
Examination of the right knee showed a passive range of 
motion of 122 degrees of flexion.  The veteran had no 
extension and would not go beyond 20 degrees of extension 
passively.  There was a positive valgus laxity in the right 
knee.  There were 2+ Lachmann's on the right knee and a 
positive pivot shift of the right knee.  McMurray maneuver on 
the right knee was negative.  There was much crepitus and 
loose motion noted on the inferior medial joint space.  The 
x-rays showed a severe degenerative disease involving the 
medial compartment of the right knee and moderately severe 
degenerative changes present in the lateral knee joint 
compartment and at the patellofemoral joint.  There also 
appeared to be a rather extensive calcification at the 
attachment of the quadriceps tendon to the superior margin of 
the patella.  The impressions included extensive degenerative 
disease and severe laxity of the right knee secondary to 
service connected injury.  

By rating action of June 1997, the evaluation of the 
veteran's residuals of excision, medial cartilage, right with 
arthritis was increased to 30 percent disabling.  The current 
appeal to the Board arises from this decision.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in June 1956, service connection was awarded 
for excision of right medial cartilage with arthritis; a 10 
percent rating was assigned from March 1956 under Diagnostic 
Code (DC) 5259 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  By rating action in June 1997, the evaluation 
of the veteran's excision of right medial cartilage with 
arthritis was increased to 30 percent disabling under DC 5257 
(formerly DC 5259), effective from January 1997.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, the current rating of 30 percent 
rating contemplates severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. Part 4, Diagnostic Code 
5257.  This is the highest rating assignable under this code 
provision.  Thus, a rating in excess of 30 percent under DC 
5257 is not warranted.

However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a service connected disability may be assigned separate 
disability ratings under more than one diagnostic code, as 
long as none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97.  In this case, there is a basis for a 
separate rating as the evidence shows that there is both 
arthritis and limitation of motion of the right knee.  

Limitation of motion of the leg may be rated under Diagnostic 
Codes 5260 and 5261.  38 C.F.R. Part 4.  Under DC 5260, a 
rating of 30 percent contemplates limitation of flexion to 15 
degrees.  Under DC 5261, a rating of 30 percent contemplates 
extension limited to 20 degrees.  A rating of 40 percent is 
warranted for limitation of extension to 30 degrees.  A 
rating of 50 percent is warranted for limitation of extension 
to 45 degrees.  

Additionally, [d]egenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
38 C.F.R. Part 4, Diagnostic Code 5003.

At the VA examination in February 1997, the examiner 
indicated that the veteran's passive range of motion was 122 
degrees of flexion and 20 degrees of extension.  The x-rays 
showed severe degenerative disease involving the medial 
compartment of the right knee and moderately severe 
degenerative changes present in the lateral knee joint 
compartment and at the patellofemoral joint.  His limitation 
of flexion does not warrant a compensable rating under the 
schedular criteria.  However, the limitation of extension is 
such as to warrant a separate rating of 30 percent under 
Diagnostic Code 5261.  A higher rating is not warranted under 
this code as there is no evidence that the veteran's 
limitation of extension is to more than 20 degrees.  

It was indicated at the VA examination in February 1997 that 
the veteran had some scarring from his operation on the 
medial aspect of the right knee.  According to the applicable 
rating criteria, "[s]cars, other," are rated on the basis 
of limitation of function of the body part affected.  38 
C.F.R. Part 4, Diagnostic Code 7805 (1998).  Scars that are 
tender or painful on objective demonstration are rated 10 
percent disabling.  38 C.F.R. Part 4, Diagnostic Code 7804.  
Scars that are superficial, poorly nourished, and repeatedly 
ulcerated warrant a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7803.  Although under Esteban v. Brown, 6 
Vet. App. 259, 261-262 (1994), a separate rating may be 
warranted for the scar from the excision, right medial 
cartilage, there is neither evidence nor any contention in 
this case to assign a rating for the veteran's scar.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the veteran has no functional 
use of the leg as a result of non-service connected 
cerebrovascular accident.  He is unable to walk.  Thus, it 
cannot be determined what additional functional loss he may 
have due to pain, etc.

The veteran has indicated that he received treatment from 
Ramon Deleon, M.D., for a stroke and leg condition.  A 
January 1997 letter from the RO to Dr. Deleon requesting 
records of treatment of the veteran was returned as 
undeliverable later in January 1997.  The RO additionally 
informed the veteran in January 1997 that he may provide 
records from Dr. Deleon.  The duty to assist has been 
satisfied to the extent possible. 

On his September 1997 substantive appeal, the veteran made 
reference to there being clear and unmistakable error in the 
granting of an evaluation of 30 percent for his excision, 
right medial cartilage with arthritis.  The undersigned notes 
that the allegation of clear and unmistakable error (CUE) was 
inappropriately made.  CUE is an extraordinary remedy under 
38 C.F.R. § 3.105 (1998) requiring a final decision and 
requires the veteran to meet a higher standard.  As this 
appeal is timely filed, there is no final decision.  
Therefore, this appeal is being treated as a standard claim 
for an increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for service 
connected excision, right medial cartilage with arthritis 
based on instability is denied.  Entitlement to an additional 
rating of 30 percent, but no more, based on the presence of 
arthritis and limitation of motion for service connected 
excision, right medial cartilage with 

arthritis is granted, subject to the applicable criteria 
pertaining to the grant of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


